14‐3831‐cv 
Ace Partners, LLC v. Town of East Hartford 




                                          In the 
             United States Court of Appeals
                           for the Second Circuit
                                                       
 
                           AUGUST TERM 2016 
                                       
                             No.  14‐3831‐cv 
                                       
                  ACE PARTNERS, LLC D/B/A TC’S PAWN CO., 
                            Plaintiff‐Appellee, 
 
                                              v. 
 
    TOWN OF EAST HARTFORD, EAST HARTFORD POLICE DEPARTMENT, 
    MARK J. SIROIS, CHIEF OF POLICE, I/O, JOHN MURPHY, DEPUTY CHIEF 
                              OF POLICE, I/O, 
                           Defendants‐Appellants. 
                                             
                                        
             On Appeal from the United States District Court 
                      for the District of Connecticut 
                                             
 
                         ARGUED: JUNE 23, 2017 
                      DECIDED: FEBRUARY 28, 2018 
                                           
                                    
                                    
        Before: JACOBS, LEVAL, RAGGI, Circuit Judges.
                                  ________________                                  
14‐3831‐cv                                                                                  
Ace Partners, LLC v. Town of East Hartford 

        On  appeal  from  that  part  of  a  summary  judgment  granting 
ACE Partners, LLC, d/b/a TC’s Pawn Co., compensatory damages and 
attorney’s fees on its § 1983 procedural due process challenge to the 
Town  of  East  Hartford’s  decision  not  to  renew  plaintiff’s  license  to 
deal  in  precious  metals,  defendants  argue  that  the  United  States 
District  Court  for  the  District  of  Connecticut  (Chatigny,  J.) 
misconstrued Conn. Gen. Stat. § 21‐100(a) in finding plaintiff to hold 
a constitutionally protected property interest in the license renewal. 

        REVERSED AND REMANDED. 
         
                                                    

                                  DANIEL  J.  KLAU  (James  R.  Smart,  Rory  M. 
                                  Farrell,  on  the  brief),  McElroy,  Deutsch, 
                                  Mulvaney  &  Carpenter,  LLP,  Hartford, 
                                  Connecticut, for Plaintiff‐Appellee. 

                                  THOMAS  R.  GERARDE (Katherine E. Rule, on 
                                  the  brief),  Howd  &  Ludorf,  LLC,  Hartford, 
                                  Connecticut, for Defendants‐Appellants. 

                                                                                    

REENA RAGGI, Circuit Judge: 

        This case concerns a 2009 decision by defendant East Hartford 
Chief of Police Mark J. Sirois not to renew pawnbroker and precious 
metals licenses held by plaintiff ACE Partners, LLC, d/b/a TC’s Pawn 
Co. (“ACE”) after the State Attorney searched ACE’s East Hartford 
premises and arrested two of its employees for attempting to receive 
stolen  property.    ACE  sued  the  Town  of  East  Hartford,  its  Police 
Department, Chief Sirois, and then‐Deputy Chief John Murphy in the 


                                              2 
14‐3831‐cv                                                                                          
Ace Partners, LLC v. Town of East Hartford 

United States District Court for the District of Connecticut (Robert N. 
Chatigny, Judge) pursuant to 42 U.S.C. § 1983 for alleged violations of 
substantive and procedural due process.  See U.S. Const., amend. XIV.  
The district court awarded summary judgment to defendants on all 
of  ACE’s  claims  with  one  exception.    It  awarded  ACE  summary 
judgment  against  two  defendants,  the  Town  of  East  Hartford  and 
Chief  Sirois  in  his  official  capacity  (hereafter,  collectively,  “the 
Town”), on ACE’s claim that the decision not to renew its precious 
metals license violated procedural due process because it was made 
without  adequate  notice  and  opportunity  to  be  heard.    See  Ace 
Partners, LLC v. Town of East Hartford, No. 3:09‐CV‐1282 (RNC), 2011 
WL 4572109, at *5 (D. Conn. Sept. 30, 2011).  The Town now appeals 
from that part of the amended final judgment, entered on August 11, 
2016, as awards ACE $352,660 plus interest in compensatory damages 
and  $490,831.75  in  attorney’s  fees  on  this  procedural  due  process 
claim.1 

           For the reasons stated herein, we conclude that ACE was not 
entitled  to  summary  judgment  on  this  procedural  due  process 
challenge  because  Connecticut  law  does  not  afford  it  a 
constitutionally  protected  property  interest  in  the  renewal  of  its 
precious metals license.  For the same reason, we conclude that the 

                                              
1 Although  both  parties  identify  defendant  Murphy  as  an  appellant,  the  district  court 
granted him summary judgment on all ACE’s claims, a ruling he understandably does not 
dispute before this court.  See Ace Partners, LLC v. Town of East Hartford, 2011 WL 4572109, 
at  *6.    Meanwhile,  ACE  does  not  appeal  from  those  parts  of  the  judgment  in  favor  of 
defendants.    Specifically,  it  does  not  appeal  the  award  of  summary  judgment  to  all 
defendants on ACE’s substantive due process challenge to both renewal denials or on its 
procedural due process challenge to the renewal denial of its pawnbroker license.  See id. 
at *2–5.  ACE also does not appeal the summary judgment award to defendant Sirois in his 
individual capacity and to defendant Murphy in his individual and official capacities on 
ACE’s  procedural  due  process  challenge  to  the  renewal  denial  of  its  precious  metals 
license.  See id. at *6–7.  Thus, we do not discuss those rulings further in this opinion, except 
as they bear on the Town’s appeal.    


                                                 3 
14‐3831‐cv                                                                        
Ace Partners, LLC v. Town of East Hartford 

Town is entitled to judgment on this claim.  Accordingly, we reverse 
that part of the final judgment in favor of ACE, and we remand this 
case to the district court for it to enter judgment in favor of defendants 
on all claims.  That reversal extends to the award of attorney’s fees 
because  our  ruling  on  the  merits  means  that  ACE  is  not  now,  and 
could not ever properly have been considered, a “prevailing party,” 
the  necessary  predicate  for  a  fees  award  pursuant  to  42  U.S.C. 
§ 1988(b).    In  light  of  that  ruling,  there  is  no  need  to  address  the 
Town’s  proximate  cause  challenge  to  the  award  of  compensatory 
damages  or  its  reasonableness  challenge  to  the  award  of  attorney’s 
fees.   

                                  BACKGROUND 

I.         ACE Procures Pawnbroker and Precious Metals Licenses for 
           its East Hartford Location 

           At times relevant to this case, ACE operated pawnbroker and 
precious  metals  businesses  from  locations  in  Waterbury  and  East 
Hartford,  Connecticut.    Connecticut  law  regulates  such  businesses, 
requiring each to be conducted pursuant to licenses issued for one‐
year terms by designated officials of the municipalities wherein the 
businesses are to be conducted.  See Conn. Gen. Stat. §§ 21‐39, 21‐40, 
21‐100.  Before opening its East Hartford store in October 2007, ACE 
owner  Christa  Matuschkowitz  applied  to  the  Town  for  and  was 
granted  one‐year  pawnbroker  and  precious  metals  licenses.    The 
following  year,  Matuschkowitz  applied  to  renew  these  licenses, 
which renewal was granted for one year running from August 9, 2008, 
through August 9, 2009. 




                                              4 
14‐3831‐cv                                                                                     
Ace Partners, LLC v. Town of East Hartford 

II.        The Arrest of ACE Employees and the Search of its Store 

           In the spring of 2009, ACE’s East Hartford location came under 
scrutiny by the Connecticut State Attorney, who was then supervising 
a task force investigating suspected trafficking in stolen property by 
certain pawnshops across the state.  Pursuant to that investigation, on 
or about April 14, 2009, a state police officer, operating undercover, 
offered  to  sell  two  ACE  employees,  subsequently  identified  as 
Nicholas Carbone and General Manager Jay Sargent, what appeared 
to  be  stolen  property,  specifically,  a  “new  in  box”  power  tool  still 
equipped with “spider wrap,” an anti‐theft device that emits a loud 
noise if its cable is cut.  J.A. 198–201.  In a recorded exchange with the 
officer, Sargent stated that he would not buy the tool with the spider 
wrap on it, but “if it wasn’t on it I could buy it, but I can’t take it off.”  
Id. at 199.  The officer briefly left the store and returned with the spider 
wrap  removed  from  the  tool,  whereupon  Carbone,  in  Sargent’s 
presence, paid the officer $35 for the tool—which had a retail value of 
$214—and asked if he had “another one.”  Id. at 200.   

           On or about June 3, 2009, other officers working with the State 
Attorney returned to ACE’s East Hartford store and there conducted 
a buy‐bust operation, arresting two participating employees, Carbone 
and Nicholas St. Peter, and seizing various items from the premises 
pursuant  to  a  search  warrant.   Carbone and St.  Peter  were  charged 
with misdemeanor larceny based on their attempted receipt of stolen 
property.    See  Conn.  Gen.  Stat.  §  53a‐125a.    Sargent  would  also  be 
arrested on misdemeanor larceny charges on August 11, 2009.  See id. 
§§ 53a‐125b; 53a‐48.2 

                                              
 In  October  2010,  ACE  and  Sargent  entered  into  agreements  with  the  State  Attorney, 
2

whereby the former waived any claims to property seized from the East Hartford store 
 

                                                 5 
14‐3831‐cv                                                                                    
Ace Partners, LLC v. Town of East Hartford 

III.       The Town Decides Not To Renew ACE’s Licenses 

           On June 30, 2009, i.e., shortly after the Carbone‐St. Peter arrests, 
East Hartford Deputy Police Chief Murphy prepared a letter for Chief 
Sirois’s  signature  proposing  to  revoke  ACE’s  pawnbroker  and 
precious  metals  licenses  “for  cause,”  pursuant  to  Conn.  Gen.  Stat. 
§§ 21‐40,  21‐100(a),  based  on  the  “[r]ecent  occurrences”  at  its  East 
Hartford  location.    J.A.  241.    The  letter  advised  ACE  that  it  could 
request  a  hearing.    Sirois,  however,  decided  not  to  revoke  ACE’s 
licenses at that time, and the letter was never sent. 

           The following month, on July 20 and 21, 2009, Matuschkowitz 
filed  applications  with  the  Town  to  renew  ACE’s  pawnbroker  and 
precious metals licenses, which were scheduled to expire on August 
9,  2009.    In  these  applications,  Matuschkowitz  identified  General 
Manager  Sargent,  as  well  as  herself,  as  among  ACE’s  owners  or 
officers.  Chief Sirois denied renewal, advising Matuschkowitz of his 
decision in a letter dated Friday, August 7, 2009, which explained that 
“[r]ecent occurrences” at ACE’s East Hartford location “demonstrate 
that there exists cause not to renew.”  Id. at 379.  At his deposition in 
this action, Sirois testified that, at the time he reviewed ACE’s renewal 
application, he had been advised by Murphy that the State Attorney 
had developed incriminating evidence of stolen property trafficking 
against ACE East Hartford employees, including a manager; that two 
such  employees  had  already  been  arrested;  and  that  the  arrest  of  a 
third ACE employee was anticipated.  Sirois acknowledged that he 
did not know the particular evidence supporting the State Attorney’s 
actions.     


                                              
(with certain exceptions) and consented to the property’s return to the original owners or 
its forfeiture to the State of Connecticut.  In turn, the State Attorney agreed not to pursue 
prosecutions of ACE or its arrested employees. 


                                                 6 
14‐3831‐cv                                                                                           
Ace Partners, LLC v. Town of East Hartford 

           ACE  received  Sirois’s  letter  denying  renewal  on  Saturday, 
August 8, 2009, one day before its pawnbroker and precious metals 
licenses expired on Sunday, August 9.  On Monday, August 10, ACE 
General Manager Sargent requested a meeting with Sirois to discuss 
his adverse renewal decision.  The request was denied, with Deputy 
Chief  Murphy  advising  Sargent  that  there  was  no  reason  for  a 
meeting.  The following day, August 11, the State Attorney arrested 
Sargent. 

           Without the requisite licenses to operate as a pawnbroker or to 
deal in precious metals, ACE closed its East Hartford store.3 

IV.        District Court Proceedings 

           On August 12, 2009, ACE filed this action.  Discovery ensued, 
after which the parties, on October 1, 2010, cross‐moved for summary 
judgment,  with  defendants  urging  dismissal  of  all  claims  and  ACE 
seeking judgment in its favor on its procedural due process claim.  We 
here focus on the procedural claim, as the partial grant of summary 
judgment to ACE on the part of that claim pertaining to the precious 
metals license is the only ruling challenged on this appeal. 

           The district court construed Connecticut’s pawnbroker licensing 
statute, particularly the phrase stating that “the chief of police of any 
city  may  grant  [pawnbroker]  licenses  to  suitable  persons,”  see  Conn. 
Gen. Stat. § 21‐40 (emphasis added), to afford sufficient discretion to 
the  licensing  authority  to  preclude  ACE  from  establishing  a 
                                              
3 It is not clear whether ACE would have kept the store open if it had secured renewal of 
only the precious metals license.  That question might bear on the Town’s proximate cause 
challenge  to  damages  in  light  of  the  district  court’s  rejection  of  ACE’s  procedural  due 
process challenge to the denial of its pawnbroker license.  We need not pursue the matter, 
however, because ACE has not challenged the district court’s determination that it lacked 
a constitutionally protected property interest in the renewal of its pawnbroker license, and 
we here conclude that it lacked such an interest in renewal of its precious metals license. 


                                                 7 
14‐3831‐cv                                                                       
Ace Partners, LLC v. Town of East Hartford 

constitutionally  protected  property  interest  in  the  renewal  of  that 
license.    See  Ace  Partners,  LLC  v.  Town  of  East  Hartford,  2011  WL 
4572109,  at  *2–3.    Accordingly,  it  awarded  summary  judgment  to 
defendants  on  that  part  of  ACE’s  procedural  claim.    See  id.    In  the 
absence  of  comparable  language  in  the  precious  metals  licensing 
statute, however, the district court concluded that ACE had shown a 
constitutionally  protected  property  interest  in  the  renewal  of  that 
license  and,  based  on  a  lack  of  notice  and  opportunity  to  be  heard 
before  renewal  was  denied,  the  court  awarded  ACE  summary 
judgment on that part of its procedural claim against the Town.  See 
id. at *4–5.        

        Following a failure to secure reconsideration, a determination 
of  damages  and  attorney’s  fees,  and  the  entry  of  an  amended  final 
judgment, the Town filed this appeal. 

                                    DISCUSSION 

 I.      Standard of Review 

        We review a challenged award or denial of summary judgment 
de novo, and we will affirm only if the record, viewed in the light most 
favorable to the non‐movant, shows no genuine dispute of material 
fact and the movant’s entitlement to judgment as a matter of law.  See 
Jackson v. Fed. Express, 766 F.3d 189, 193–94 (2d Cir. 2014). 

        To succeed on a procedural due process claim that one has been 
denied  adequate  notice  of  an  adverse  action  or  a  meaningful 
opportunity  to  be  heard,  a  plaintiff  must  first  establish  that  the 
challenged  action  “deprived  him  of  a  protected  property  interest.”   
Spinelli v. City of New York, 579 F.3d 160, 168 (2d Cir. 2009); see Barrows 
v.  Burwell,  777  F.3d  106,  113–14  (2d  Cir.  2015).    To  show  such  a 
protected  interest,  a  plaintiff  must  demonstrate  more  than  an 

                                              8 
14‐3831‐cv                                                                       
Ace Partners, LLC v. Town of East Hartford 

“abstract  need  or  desire”  for  the  matter  at  issue,  or  a  “unilateral 
expectation” as to its receipt.  Board of Regents of State Colls. v. Roth, 408 
U.S. 564, 577 (1972); accord Barrows v. Burwell, 777 F.3d at 113.  Rather, 
a  plaintiff  must  establish  “a  legitimate  claim  of  entitlement,”  one 
“created and . . . defined by existing rules or understandings that stem 
from an independent source,” including, as pertinent here, state law.  
Board of Regents of State Colls. v. Roth, 408 U.S. at 577; accord Barrows v. 
Burwell, 777 F.3d at 113.             

        Where,  as  here,  the  asserted  interest  is  a  government‐issued 
license or permit, a legitimate claim of entitlement will be found to 
exist “where, under applicable state law, absent the alleged denial of 
due process, there is either a certainty or a very strong likelihood that 
the application would have been granted.”  Harlen Assocs. v. Inc. Vill. 
of Mineola, 273 F.3d 494, 504 (2d Cir. 2001) (internal quotation marks 
omitted).  Thus, a property interest in a license or permit largely turns 
on  “whether  the  issuing  authority  lacks  discretion  to  deny  the 
permit,”  i.e.,  whether  the  authority  “is  required  to  issue  it  upon 
ascertainment that certain objectively ascertainable criteria have been 
met.”    Id.  (internal  quotation  marks  omitted).    In  other  words,  “[a] 
clear entitlement, and, in turn, a constitutionally protected property 
interest,  exists  only  when  the  discretion  of  the  issuing  agency  is  so 
narrowly  circumscribed  that  approval  of  a  proper  application  is 
virtually assured.”  Villager Pond, Inc. v. Town of Darien, 56 F.3d 375, 
378 (2d Cir. 1995) (internal quotation marks omitted). 

        Applying these principles here, we conclude that approval of 
ACE’s  renewal  application  for  its  precious  metals  license  was  not 
“virtually  assured”  by  Connecticut  law  so  as  to  afford  ACE  the 
protected property interest necessary for its procedural due process 
claim.    



                                              9 
14‐3831‐cv                                                                          
Ace Partners, LLC v. Town of East Hartford 

 II.     Section 21‐100(a)’s Plain Language Does Not Support ACE’s 
         Claimed Property Interest in Renewal 

        In  explaining  this  conclusion,  we  note  at  the  outset  that  the 
Connecticut  Supreme  Court  has  not  itself  ruled  on  the  degree  of 
discretion that Conn. Gen. Stat. § 21‐100(a) affords local authorities in 
issuing or renewing the license required to deal in precious metals.  
See generally Portalatin v. Graham, 624 F.3d 69, 84 (2d Cir. 2010) (stating 
that federal courts are bound by highest state court’s construction of 
state law).  In the absence of such controlling precedent, we look to 
whether  the  statute,  construed  according  to  Connecticut’s 
interpretive  standards,  unambiguously  answers  the  question.    See 
Morenz v. Wilson‐Coker, 415 F.3d 230, 236–37 (2d Cir. 2005) (stating that 
federal  court  is  “bound  to  interpret  Connecticut  law  according  to 
Connecticut’s  own  interpretative  rules”).    The  “plain  meaning” 
standard  of  statutory  interpretation  is  codified  in  Connecticut  law 
and states as follows: 

        The  meaning  of  a  statute  shall,  in  the  first  instance,  be 
        ascertained  from  the  text  of  the  statute  itself  and  its 
        relationship  to  other  statutes.    If,  after  examining  such 
        text  and  considering  such  relationship,  the  meaning  of 
        such text is plain and unambiguous and does not yield 
        absurd  or  unworkable  results,  extratextual  evidence  of 
        the meaning of the statute shall not be considered.   

Conn. Gen. Stat. § 1‐2z; accord Morenz v. Wilson‐Coker, 415 F.3d at 236 
(quoting § 1‐2z and citing supporting Connecticut precedent).   

        To  apply  that  standard  here,  we  begin  by  reproducing  the 
statutory text for Connecticut’s precious metals licensing statute.  At 
the time ACE applied for and was denied renewal of its licenses, that 
law stated in pertinent part as follows: 



                                              10 
14‐3831‐cv                                                                              
Ace Partners, LLC v. Town of East Hartford 

        Sec.  21‐100.  License  required.    Fee.    Record  of 
        transactions.  (a)  No person may engage in or carry on 
        the  business  of  purchasing  gold  or  gold‐plated  ware, 
        silver  or  silver‐plated  ware,  platinum  ware,  watches, 
        jewelry,  precious  stones  or  coins  unless  such  person  is 
        licensed  by  the  chief  of  police  or,  if  there  is  no  chief  of 
        police,  the  first  selectman  of  the  municipality  in  which 
        such person intends to carry on such business [subject to 
        exceptions not applicable here].  Such  person shall pay 
        an annual fee of ten dollars for such license.  The license 
        may be revocable for cause, which shall include, but not 
        be  limited  to,  failure  to  comply  with  any  requirements 
        for  licensure  specified  by  the  licensing  authority  at  the 
        time of issuance.  A chief of police or first selectman shall 
        refuse to issue a license under this subsection to a person 
        who has been convicted of a felony.  A chief of police or 
        first selectman may require any applicant for a license to 
        submit  to  state  and  national  criminal  history  records 
        checks. 

Conn. Gen. Stat. § 21‐100(a) (2001). 

        The  parties’  arguments  require  us  to  consider  this  precious 
metals  licensing  statute  in  relation  to  Connecticut’s  pawnbroker 
licensing  statute.    Accordingly,  we  also  reproduce  the  relevant 
sections of the latter statute as in effect at the pertinent time:   

        Sec. 21‐39.  License required. . . .  No person, corporation, 
        limited liability company or partnership shall, in any city 
        or town of this state, engage in or carry on the business 
        of loaning money upon deposits or pledges of [tangible 
        property], or of purchasing such property on condition 
        of selling the same back again at a stipulated price, unless 
        such  person,  corporation,  limited  liability  company  or 
        partnership is licensed as a pawnbroker . . . . 




                                              11 
14‐3831‐cv                                                                                   
Ace Partners, LLC v. Town of East Hartford 

           Sec. 21‐40.  Issuance of licenses.  Fees.  The selectmen of 
           any town and the chief of police of any city may grant 
           licenses  to  suitable persons  to  be  pawnbrokers  .  .  .  and 
           may revoke such licenses for cause . . . .  The person so 
           licensed  shall  pay  .  .  .  a  license  fee  of  fifty  dollars,  and 
           twenty‐five  dollars  per  year  thereafter  for  renewal  of 
           such  license,  and  shall,  at  the  time  of  receiving  such 
           license,  file  .  .  .  a  bond  to  such  city  or  town,  with 
           competent  surety,  in  the  penal  sum  of  two  thousand 
           dollars, to be approved by such licensing authority, and 
           conditioned  for  the  faithful  performance  of  the  duties 
           and  obligations  pertaining  to  the  business  so  licensed.  
           Each  such  license  shall  designate  the  place  where  such 
           business is to be carried on and shall continue one year 
           unless sooner revoked.  No license shall be issued under 
           this  section  by  the  selectmen  or  chief  of  police  to  any 
           person  who  has  been  convicted  of  a  felony.    The 
           selectmen or chief of police may require any applicant for 
           a  license  under  this  section  to  submit  to  state  and 
           national criminal history records checks.  

Id. § 21‐39 (1997), § 21‐40 (2001).4 

           Focusing  now  on  particular  statutory  language,  we  note  that 
the opening words of § 21‐100(a), no less than the opening words of 
§ 21‐39,  speak  of  prohibition,  not  entitlement:  “No  person”  can 
conduct either a precious metals or pawnbroker business in the State 
of Connecticut unless he is licensed to do so by designated authorities 
of  the  municipality  where  the  business  will  be  conducted.    See 
generally Aurilio v. Sweeney, No. CV 980357150S, 1999 WL 171414, at *4 
(Conn.  Super.  Ct.  Mar.  11,  1999)  (observing  that  §  21‐100(a)  is  “a 
prohibition  of  the  business  unless  a  license  is  obtained”  (internal 

                                              
4 As noted supra at 3 n.1, ACE does not appeal the district court’s determination that these 
statutory sections confer no property interest in the issuance or renewal of a pawnbroker 
license. 


                                                 12 
14‐3831‐cv                                                                        
Ace Partners, LLC v. Town of East Hartford 

quotation marks omitted)), aff’d 761 A.2d 801 (Conn. App. Ct. 2000).  
Neither § 21‐100(a) nor § 21‐40 pronounce specific requirements for 
securing a license, although both prohibit the licensing of convicted 
felons  and  impose  annual  fees.    The  text  of  the  precious  metals 
licensing statute, however, plainly contemplates “requirements,” and 
moreover,  as  discussed  in  the  next  paragraph,  affords  police  chiefs 
virtually unfettered discretion to specify them.  Conn. Gen. Stat. § 21‐
100(a).        

        This is evident from the statute’s revocation provision, which 
states  that  precious  metals  licenses  may  be  revoked  “for  cause,”  a 
term  that  is  not  statutorily  defined  except  to  state  that  it  “shall 
include, but not be limited to, failure to comply with any requirements 
for licensure specified by the licensing authority at the time of issuance.”  Id. 
(emphasis added).  By thus referencing “requirements for licensure,” 
the  statute  makes  clear  that  the  issuance  or  renewal  of  a  precious 
metals  license  is  subject  to  such  requirements  as,  here,  the  chief  of 
police  may  specify  in  the  exercise  of  his  discretion.    See  Webster’s 
Third  New  International  Dictionary  1929  (1976)  (defining 
“requirement”  as  “something  required,”  “a  requisite  or  essential 
condition”);  State  v.  Agron,  148  A.3d  1052,  1056  (Conn.  2016) 
(presuming,  in  absence  of  statutory  definition,  that  legislature 
intended  word  to  have  its  “ordinary  meaning”  as  expressed  in 
dictionary (internal quotation marks omitted)).  Further, by using the 
expansive  adjective  “any”  to  describe  these  “requirements  for 
licensure,”  while  providing  no  statutory  criteria  for  such 
requirements,  the  statute  makes  plain  that  the  chief’s  discretion  to 
specify  requirements  is  virtually  unfettered.    See  United  States  v. 
Gonzales,  520  U.S.  1,  5  (1997)  (construing  word  “any”  to  have 
expansive  meaning,  that  is,  “‘one  or  some  indiscriminately  of 
whatever  kind’”  (quoting  Webster’s  Third  New  International 


                                              13 
14‐3831‐cv                                                                                                  
Ace Partners, LLC v. Town of East Hartford 

Dictionary 97 (1976))); Commission on Human Rights & Opportunities v. 
Bd. of Educ. of Cheshire, 855 A.2d 212, 238 (Conn. 2004) (recognizing 
that unless context signals otherwise, word “any” constitutes “broad 
and inclusive language”).   

           To be sure, even broad licensing discretion cannot be exercised 
arbitrarily, invidiously, or discriminatorily.  But that does not mean 
that  an  applicant  has  a  property  interest  in  issuance  of  the  license.  
Rather, such potential abuses are checked by substantive due process 
and equal protection, which apply regardless of whether an applicant 
has  a  property  interest  protected  by  procedural  due  process. 5    In 
deciding whether ACE has such a constitutionally protected property 
interest, we consider only the degree of licensing discretion afforded 
police  chiefs  by  §  21‐100(a).    We  conclude  that,  far  from  “lack[ing] 
discretion to deny” ACE a renewal of a precious metals license, Harlen 
Assocs. v. Inc. Vill. of Mineola, 273 F.3d at 504, the police chief had broad 
discretion to do just that by virtue of his authority to specify licensing 
requirements.  Indeed, that is the conclusion reached by the only state 
court  that  appears  to  have  construed  §  21‐100(a).    See  Aurilio  v. 
Sweeney,  1999  WL  171414,  at  *4  (concluding  from  lack  of  statutory 
criteria for issuing agent to determine whether precious metals license 
should issue that legislature intended issuance of such license to rest 
within agent’s “sound discretion”).6          


                                              
5   ACE does not here appeal the district court’s rejection of its substantive due process claim 
for  failure  to  show  that  the  refusal  to  renew  its  licenses  was  arbitrary.    Nor  has  it  ever 
asserted an equal protection claim.   
 
6 Because Aurilio is not a decision of the Connecticut Supreme Court, it does not control 

our construction of § 21‐100(a).  Nevertheless, the decision can be a “helpful indicator” of 
how  Connecticut’s  highest  court  might  view  the  discretion  issue.    Reddington  v.  Staten 
Island  Univ.  Hosp.,  511  F.3d  126,  133  (2d  Cir.  2007)  (recognizing  that  decisions  by 
intermediate  state  courts,  while  not  binding,  can  be  “helpful  indicators”  of  how  state’s 
highest court might view issue). 


                                                   14 
14‐3831‐cv                                                                      
Ace Partners, LLC v. Town of East Hartford 

        That conclusion is only reinforced by the statute’s reference to 
requirements  specified  “at  the  time  of  issuance.”    Conn.  Gen.  Stat. 
§ 21‐100(a).  This makes plain that requirements need not be specified 
for  applicants  in  advance  of  their  applications.    Rather,  the  police 
chief’s  discretion  is  broad  enough  to  allow  him  to  specify 
requirements right up until the time of issuance to address concerns 
raised by facts and circumstances attending that application.  Thus, a 
police chief can decide to issue a license, but only on condition that 
the licensee abide by requirements specified at the time of issuance.  
It necessarily follows that the chief can also decline to issue licenses 
where  it  is  apparent  that  an  applicant  already  fails  to  satisfy  such 
requirements.    Indeed,  it  would  be  absurd  to  construe  §  21‐100(a) 
otherwise, so as to allow a police chief, for example, to issue a license 
on condition that no employee of the licensee be arrested for criminal 
activity on the premises, but to preclude him from denying a license 
to an applicant whose employees have already been arrested and are 
pending investigation for such conduct.  See generally Allen v. Commʹr 
of  Revenue  Servs.,  152  A.3d  488,  501  (Conn.  2016)  (discussing  “well 
established” tenet that “those who promulgate statutes do not intend 
absurd  consequences  or  bizarre  results”  (alterations  and  internal 
quotation marks omitted)), cert. denied, 137 S. Ct. 2217 (2017). 

        That the police chief here effectively imposed a no‐employee‐
arrest requirement is evident from the explanation he gave ACE for 
not  renewing  its  precious  metals  license.    To  the  extent  §  21‐100(a) 
provides for the police chief to “specify” requirements for licensure, 
the police chief’s denial letter appears not to have articulated such a 
no‐arrest  requirement  with  the  precision  or  detail  contemplated  by 
that  verb.    See  Webster’s  Third  New  International  Dictionary  2187 
(1976)  (defining  “specify”  as  “to  mention  or  name  in  a  specific  or 
explicit manner,” to “tell or state precisely or in detail”).  But ACE can 


                                              15 
14‐3831‐cv                                                                         
Ace Partners, LLC v. Town of East Hartford 

hardly claim that it was prejudiced by lack of specificity here.  The 
record admits no dispute that (1) ACE employees had been arrested 
and  were  then  under  investigation  for  attempting  to  receive  stolen 
property  from  undercover  officers  at  the  licensed  premises,  and 
(2) ACE  understood  the  reference  to  “recent  events”  in  the  police 
chief’s  denial  letter  to  allude  to  these  arrests  as  well  as  to  related 
seizures from its premises incident to a search warrant.  J.A. 379. 

        Indeed,  rather  than  argue  inadequate  specification,  ACE 
complains  that  Chief  Sirois  lacked  personal  knowledge  of  the  facts 
supporting the referenced arrests, and emphasizes that neither ACE 
nor its employees were ultimately prosecuted by the State Attorney.   
The argument merits little discussion.  ACE does not—and cannot—
argue that the arrests were not well supported by probable cause, or 
that the denial of renewal was arbitrary.  In any event, the issue before 
us  is  not  whether  sufficient  evidence  (or  knowledge  of  evidence) 
supported Sirois’s exercise of discretion.  We consider only whether 
the language of § 21‐100(a) so effectively deprived Sirois of discretion 
to  do  anything  but  grant  ACE’s  renewal  application  in  the 
circumstances  of  this  case that  ACE  can claim a  protected  property 
interest.    For  the  reasons  just  explained,  we  conclude  that  the 
statutory language, far from affording little or no renewal discretion 
to the police chief here, granted him such broad discretion to specify 
any requirements for licensure right up to the time a license would 
have issued, that ACE cannot show that the renewal of its license was 
virtually assured.    

        In urging otherwise, ACE relies on the 1981 amendment to § 21‐
100(a), which added the earlier‐referenced felon bar.  That bar states 
that the chief of police “shall refuse to issue a [precious metals] license 
. . . to a person who has been convicted of a felony.”  Conn. Gen. Stat. 



                                              16 
14‐3831‐cv                                                                                           
Ace Partners, LLC v. Town of East Hartford 

§ 21‐100(a).  This text cannot be construed, as ACE urges, to make “the 
only requirement” for a precious metals license “that the holder not 
be  a  convicted  felon”—a  conclusion  reached  with  neither  textual 
analysis nor citation to authority in Curcio v. Torres, No. 3:00‐cv‐976 
(GLG),  2000  WL  1610767,  at  *3  (D.  Conn.  Oct.  4,  2000),  and  quoted 
approvingly by the district court here, see Ace Partners, LLC v. Town of 
East Hartford, 2011 WL 4572109, at *4.7  While the words “shall refuse” 
are properly construed as a mandate that limits the chief of police’s 
licensing discretion, see generally Wiseman v. Armstrong, 989 A.2d 1027, 
1031 (Conn. 2010) (“[T]he word shall creates a mandatory duty when 
it  is  juxtaposed  with  a  substantive  action  verb.”  (alteration  and 
internal quotation marks omitted)), what that mandate here limits is 
the police chief’s discretion to grant licenses, not his discretion to deny 
them.  In other words, the quoted felon bar removes from the sphere 
of persons to whom the police chief can grant precious metals licenses 
those persons convicted of felony crimes.  But within the class of non‐
felons,  the  1981  amendment  leaves  undisturbed  §  21‐100(a)’s 
language  affording  the  chief  broad  discretion  to  specify  “any 
requirements for licensure.”  Conn. Gen. Stat. § 21‐100(a); see Aurilio 
v.  Sweeney,  1999  WL  171414, at  *4–5.    Indeed,  despite  its agreement 
with Curcio, the district court acknowledged a police chief’s statutory 
authority to set further requirements for licensure, concluding that if 
a  non‐felon  applicant  “fulfills  those  requirements,  the  chief  has  no 
discretion  as  to  whether  to  issue  the  license.”    Ace  Partners,  LLC  v. 
Town of East Hartford, 2011 WL 4572109, at *4.  What the district court 
failed  to  consider,  however,  is  that  the  police  chief  here  effectively 
                                              
7 Curcio failed to acknowledge, much less distinguish, the contrary construction of § 21‐
100(a) by a Connecticut court in Aurilio v. Sweeney, 1999 WL 171414, at *4–5.  The district 
court  acknowledged  the  different  interpretations,  see  ACE  Partners,  LLC  v.  Town  of  East 
Hartford,  2011  WL  4572109,  at  *4  (observing  that  Aurilio  construed  §  21‐100(a)  to  grant 
police chief “unlimited discretion” while Curcio construed statute to grant “no discretion“), 
but concluded simply that it “agree[d] with the decision in Curcio,” id.; but see infra at 17. 


                                                 17 
14‐3831‐cv                                                                                           
Ace Partners, LLC v. Town of East Hartford 

specified a requirement for licensure that ACE could not satisfy, i.e., 
that its employees not have been arrested for illegal business activities 
on  the  licensed  premises.    For  reasons  already  stated,  we  conclude 
that doing so fell well within the broad discretion afforded the police 
chief by § 21‐100(a).8   

           Barletta v. Rilling, 973 F. Supp. 2d 132 (D. Conn. 2013), cited by 
ACE, is not to the contrary.  The district court there held that § 21‐
100(a)’s felon bar violated equal protection because it was overbroad 
to the state’s purpose.  See id. at 135–40.  That determination was not 
appealed and is not before us today or relevant to our analysis.  In 
Barletta, however, the district court went on to reject a procedural due 
process  challenge  to  the  denial  of  a  precious  metals  license,  stating 
that “[n]othing in state law or custom gave [plaintiff] a property right 
to a precious metals license.”  Id. at 140. 

           Despite  this  statement  anticipating  our  holding  today,  ACE 
maintains that Barletta, like Curcio, construed § 21‐100(a) to “require[] 
a municipality to issue a precious metals license to an applicant unless 
the  applicant  is  a  felon.”    Appellee  Br.  at  17.    In  support,  it  cites 
Barletta’s  observation,  made  in  the  course  of  its  equal  protection 
analysis, that, after addition of a felon bar to § 21‐40, “anyone other 
than  persons  convicted  of  a  felony  could  obtain  a  precious  metals 
license.”  Barletta v. Rilling, 973 F. Supp. 2d  at 138 (emphasis added).  
The argument fails for the simple reason that “could” does not mean 
“must.”  Indeed, when the quoted language is placed in context, it is 
evident that Barletta recognized the felon bar to limit the police chief’s 
broad licensing discretion in “only one way,” i.e., he could not issue 

                                              
8 Nothing  in  §  21‐100(a)  appears  to  prevent  a  person  from  submitting  a  new  license 
application  when  it  can  satisfy  the  requirement  at  issue  as,  for  example,  here,  by  ACE 
showing that no person arrested for criminal activities relating to its business would have 
an interest in or be employed at the licensed premises. 


                                                 18 
14‐3831‐cv                                                                        
Ace Partners, LLC v. Town of East Hartford 

precious metals licenses to convicted felons in any circumstances.  Id.  
The chief’s discretion was not “bounded,” however, as to non‐felons 
who  “could”  still  obtain  such  licenses  in  the  exercise  of  the  chief’s 
discretion to specify requirements.  Id. (observing that “bar of every 
person ever convicted of a felony . . .  left [police chief’s] discretion 
bounded in only one way: anyone other than persons convicted of a 
felony could obtain a precious metals license”). 

        ACE nevertheless maintains that police chiefs lack discretion to 
deny precious metals licenses to non‐felons because § 21‐100(a) does 
not contain language akin to that in § 21‐40 stating that police chiefs 
“may  grant  [pawnbroker]  licenses  to  suitable  persons.”  Conn.  Gen. 
Stat.  § 21‐40.    Analyzing  other  licensing  statutes  with  comparable 
“suitable  persons”  language,  the  Connecticut  Supreme  Court  has 
held that determining an applicant’s suitability necessarily requires 
the  issuing  agent  to  exercise  “judgment  and  reasoned  discretion.”  
Ballas  v.  Woodin,  231  A.2d  273,  275  (Conn.  1967).    The  district  court 
relied  on  this  precedent  in  concluding  that  ACE  lacked  a  protected 
property  interest  in  the  renewal  of  its  pawnbroker  license  because 
“[t]he ‘suitable person’ determination gives the chief of police enough 
discretion that a given applicant . . . cannot be certain that he will be 
found suitable.”   Ace Partners, LLC v. Town of East Hartford, 2011 WL 
4572109, at *3.  ACE maintains that when the § 21‐100(a) felon bar is 
considered together with the absence of “suitable person” language, 
the statute must be understood to deprive police chiefs of discretion 
to deny precious metals licenses to non‐felons.   

        Indeed,  ACE  argues  that  this  conclusion  is  compelled  by 
legislative  history  showing  that,  as  initially  proposed,  the  1981 
amendment to § 21‐100(a) would have added not only a felon bar but 
the following “suitable person” language:  “A chief of police or first 



                                              19 
14‐3831‐cv                                                                        
Ace Partners, LLC v. Town of East Hartford 

selectman may refuse to issue a license under this subsection upon a 
sufficient finding that the applicant is not a suitable person to receive 
such  license.    No  license  shall  be  issued  to  a  person  who  has  been 
convicted of a felony.”  H.B. 5174, 1981 Leg., Gen. Assemb., Jan. Sess. 
(Conn. 1981).  ACE submits that the deletion of the first sentence from 
the  final  amendment  signals  legislative  intent  to  deny  police  chiefs 
discretion  to  deny  precious  metals  licenses  to  non‐felons.    See 
H. Amendment  A  to  H.B.  5174,  1981  Leg.,  Gen.  Assemb.,  Jan.  Sess. 
(Conn. 1981). 

        The  legislative  history  cited  by  ACE  does  not  evidence  such 
intent.  It merely recites the fact that the “suitable person” language 
was deleted from the final amendment.  See Proceedings Before Conn. 
S.  Gen.  Assemb.,  1981  Leg.,  Vol.  24,  Pt.  9,  2762–3066,  at  3045  (Conn. 
1981)  (statement  of  Sen.  Mustone)  (referencing  “eliminat[ion]  from 
the Bill [of] authorization for the local licensing authority to refuse to 
issue a license to an unsuitable person”); Proceedings Before Conn. H. 
Gen. Assemb., 1981 Leg., Vol. 24, Pt. 10, 3133–3481, at 3443 (Conn. 1981) 
(statement  of  Rep.  Carragher)  (referencing  deletion  of  “unsuitable 
person language” from amendment, so that statute “will now in fact 
mandate that” licensing authority “not issue a license to a convicted 
felon”).  Nothing in these statements explains why the language was 
removed. 

        Our task, however, is not to speculate about legislative intent 
with respect to language not included in § 21‐100(a).  Our task is to 
construe the statutory text in effect at the time of the events in dispute.  
In 1983, Connecticut amended the precious metals statute to clarify 
that revocation for cause “shall include . . . failure to comply with any 
requirements  for  licensure  specified  by  the  licensing  authority.”    1983 
Conn. Acts 689 (Reg. Sess.) (codified as amended at Conn. Gen. Stat. 



                                              20 
14‐3831‐cv                                                                      
Ace Partners, LLC v. Town of East Hartford 

§ 20‐100(a) (1983)) (emphasis added).  ACE’s reliance on the felon bar 
to argue lack of discretion as to non‐felons fails because it ignores this 
statutory text.  

        Thus, § 21‐100(a) and § 21‐40 both afford licensing discretion, 
albeit through different language:  § 21‐100(a) through a provision to 
specify “any requirements for licensure,” § 21‐40 through a “suitable 
person” provision.  We need not here decide whether the authority to 
specify “any requirement for licensure” affords discretion that is the 
functional,  if  not  the  precise,  equivalent  of  identifying  a  person’s 
suitability to hold a license.  We conclude only that the former task 
reaches broadly and requires the exercise of “judgment and reasoned 
discretion” as much as the latter.  Ballas v. Woodin, 231 A.2d at 275.  
Indeed,  because  §  21‐100(a)  allows  licensing  requirements  to  be 
identified up to the time of issuance, and because such requirements 
may respond to concerns that become apparent only upon review of 
an  application  and  its  attending  circumstances,  the  applicant  for  a 
precious metals license can be no more certain than the applicant for 
a  pawnbroker  license  that  its  application  will  be  granted  and  the 
requested license issued.  Thus, we conclude that § 21‐100(a) does not 
confer on non‐felons a constitutionally protected property interest in 
the issuance or renewal of a precious metals license.  

        ACE nevertheless strives to preserve its judgment by arguing 
that even if § 21‐100(a) is properly construed not to confer a property 
interest in the issuance of a new license, the same conclusion should 
not obtain for license renewals, which are more akin to revocations.  
Connecticut  law  does  not  support  the  argument.    Once  a  license  is 
issued, Connecticut recognizes the licensee to hold a property interest 
protected by procedural due process, but the interest lasts only for the 
term  of  the  license.    See  Hart  Twin  Volvo  Corp.  v.  Comm’r  of  Motor 



                                              21 
14‐3831‐cv                                                                         
Ace Partners, LLC v. Town of East Hartford 

Vehicles,  327  A.2d  588,  591  n.1  (Conn.  1973)  (holding  that  “license, 
being within the scope of the protection afforded by the due process 
clause,  is  indeed  a  property  right  once  it  has  been  issued,  and  it 
remains such until its expiration date so long as the laws pertaining to 
its use are obeyed” (emphasis added)); Rocque v. Conn. Waste Oil, Inc., 
No. CV 010809202S, 2001 WL 1743219, at *2 (Conn. Super. Ct. Dec. 20, 
2001)  (rejecting  due  process  challenge  to  denial  of  license  renewal 
because  “property  right  expired  when  the  permit  expired”).    Thus, 
whatever support ACE might find in other states’ laws for equating 
renewal denials and revocations, see Club Misty, Inc. v. Laski, 208 F.3d 
615,  618  (7th  Cir.  2000)  (observing  that  Illinois  law  treats  refusal  to 
renew  license  for  cause  as  equivalent  to  revocation,  affording  a 
constitutionally protected property interest in renewal), Connecticut 
law affords none.     

        In sum, nothing in the plain language of Connecticut’s precious 
metals  licensing  statute,  even  when  viewed  together  with  its 
pawnbroker  statute,  gives  rise  to  “a  certainty  or  a  very  strong 
likelihood” that ACE’s precious metals license would be renewed in 
the circumstances of this case.  Harlen Assocs. v. Inc. Vill. of Mineola, 
273 F.3d at 504.  Far from compelling the chief of police to issue or 
renew  precious  metals  licenses  to  non‐felons,  the  plain  language  of 
§ 21‐100(a) affords the chief virtually unfettered discretion to grant, 
renew, or deny licenses to such applicants by allowing him to specify 
“any requirements for licensure” that he deems warranted and to do 
so  up  to  the  time  he  makes  the  licensing  decision.    “Any 
requirements”  is  broad  enough  to  allow  the  chief  to  specify 
requirements addressing concerns raised by a particular application, 
as  for  example  here,  a  requirement  that  none  of  the  applicant’s 
employees  have  been  arrested  and  be  pending  investigation  for 
criminal activity on the licensed premises.  While the chief of police 


                                              22 
14‐3831‐cv                                                                       
Ace Partners, LLC v. Town of East Hartford 

may have failed to state such a requirement as explicitly or precisely 
as contemplated by the word “specify,” the record indicates both that 
ACE could not satisfy that requirement and that it understood that to 
be  the  reason  for  denial.    In  these  circumstances, and  in the  face  of 
such  broad  statutory  authority  to  set  licensing  requirements,  ACE 
cannot show that, but for the denial of procedural due process, § 21‐
100(a) “virtually assured” the renewal of its precious metals license.  
Villager Pond, Inc. v. Town of Darien, 56 F.3d at 378 (internal quotation 
marks omitted). 

        Accordingly, the judgment in favor of ACE on its procedural 
due process claim against the Town for failing to renew its precious 
metals  license  is  reversed,  and  the  case  is  remanded  to  the  district 
court for the entry of judgment in favor of the Town on this claim and, 
thus, for defendants on all claims. 

 III.    Reversal  of  the  Judgment  in  Favor  of  ACE  Necessarily 
         Reverses the Award of Attorney’s Fees to It as a Prevailing 
         Party  

        Title  42  U.S.C.  §  1988(b)  allows  a  court  to  award  “reasonable 
attorney’s  fees”  to  the  “prevailing  party”  in  a  §  1983  action.    The 
district court effectively designated ACE a prevailing party, at least in 
part,  when,  on  September  22,  2014,  it  entered  judgment  in  ACE’s 
favor on its procedural due process challenge to the Town’s refusal to 
renew  its  precious  metals  license.    Thereafter,  ACE  relied  on  the 
September 22, 2014 judgment in its favor to move for attorney’s fees, 
which the district court ordered on April 21, 2016.  The district court 
reiterated this fees award in its amended final judgment of August 11, 
2016, the focus of which was to award ACE pre‐ and post‐judgment 
interest on earlier ordered compensatory damages.   



                                              23 
14‐3831‐cv                                                                       
Ace Partners, LLC v. Town of East Hartford 

        Our  reversal  of  the  district’s  court  judgment  because  ACE 
failed to demonstrate the property interest required for a procedural 
due  process  claim  necessarily  extends  to  reverse  the  award  of 
attorney’s fees.  This is because that merits ruling removes from this 
case  the  essential  predicate  for  an  award  of  fees.    ACE  is  not,  and 
cannot  be  considered  ever  properly  to  have  been,  a  “prevailing 
party.”  See Altman v. Bedford Cent. Sch. Dist., 245 F.3d 49, 81 (2d Cir. 
2001) (reversing § 1988(b) fees award to plaintiff following reversal of 
its First Amendment claim); Russo v. State of New York, 672 F.2d 1014, 
1023 (2d Cir. 1982) (citing precedent foreclosing § 1988 fees award to 
party  who  did  not  succeed  on  civil  rights  claim),  modified  on  other 
grounds, 721 F.2d 410 (2d Cir. 1983).    

        In  seeking  to  avoid  this  result,  ACE  argues  that  we  lack 
jurisdiction to review the fees award because the Town failed timely 
to appeal from the district court’s April 21, 2016 order.  See Appellee 
Br. at 29–30 (arguing that, under Fed. R. Civ. P. 58(a)(3), an award of 
attorney’s fees pursuant to Fed. R. Civ. P. 54(d) is an appealable final 
order  when  entered  on  docket).    In  support,  it  cites  precedent 
recognizing that “a postjudgment order granting a prevailing party its 
attorney’s fees is collateral to the final judgment in a case.”  Id. at 29 
(collecting cases) (emphasis added).  Such an argument might have 
some appeal if the only fees issues before us were collateral to a final 
judgment in  ACE’s  favor,  for  example,  the  Town’s  challenge  to  the 
reasonable  calculation  of  attorney’s  fees.    But  it  does  not  persuade 
here, where our reversal of final judgment on the merits means that 
ACE was never properly identified as a prevailing party.  See Sole v. 
Wyner,  551  U.S.  74,  86  (2007)  (holding  that  plaintiff  who  secures 
preliminary injunction does not qualify as prevailing party entitled to 
§  1988(b)  award  of  attorney’s  fees  “if  the  merits  of  the  case  are 
ultimately decided against her”); Clark v. Township of Falls, 890 F.2d 


                                              24 
14‐3831‐cv                                                                      
Ace Partners, LLC v. Town of East Hartford 

625, 626–27 (3d Cir. 1989) (“In general, when a judgment in favor of a 
plaintiff is reversed on the merits, that party is no longer a ‘prevailing 
party’ under 42 U.S.C. § 1988 and no longer entitled to attorney’s fees 
under that statute.”); cf. Kirk v. N.Y.S. Dep’t of Educ., 644 F.3d 134, 138 
(2d Cir. 2011) (concluding that § 1983 plaintiff who obtained favorable 
judgment on full record did not lose “prevailing party” status when 
appeal  was  declared  moot;  “no  court  overturned  Kirk’s  favorable 
judgment  on  the  merits  or  rejected  the  legal  premise  of  the  district 
court’s decision”).   

          There is no question here that the Town filed timely notices of 
appeal from the district court’s September 22, 2014 judgment in favor 
of ACE, as well as from the court’s amended final judgment of August 
11, 2016.  Thus, our reversal of that judgment on the merits necessarily 
requires  us  to  reverse  the  award  of  attorney’s  fees  to  ACE,  which 
depended on that judgment.   

                                   CONCLUSION 

          To summarize, we hold as follows: 

      1.     Conn.  Gen.  Stat.  §  21‐100(a)  does  not  afford  applicants  a 
property  interest  in  the  issuance  or  renewal  of  a  precious  metals 
license.    Thus,  the  district  court  erred  in  awarding  ACE  summary 
judgment on its claim that the Town’s decision not to renew its license 
following  the  arrests  of  ACE  employees  for  attempting  to  receive 
stolen  property  on  the  licensed  premises  violated  procedural  due 
process.  Rather, summary judgment must be entered in favor of the 
Town. 
       
      2.     Because  our  reversal  of  summary  judgment  to  ACE  is  a 
merits decision, ACE is not and could not ever properly have been 


                                              25 
14‐3831‐cv                                                                 
Ace Partners, LLC v. Town of East Hartford 

considered  a  “prevailing  party,”  the  necessary  predicate  for  any 
award  of  attorney’s  fees  pursuant  to  42  U.S.C.  §  1988(b).    We, 
therefore, reverse that award as well.   
 
        Accordingly,  the  amended  judgment  of  the  district  court  is 
REVERSED in all respects and the case is REMANDED for the district 
court to enter judgment on all claims in favor of defendants. 
         

         

         




                                              26